Citation Nr: 1412312	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-27 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a non-VA medical facility from May 22, 2012, to May 24, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.
The appeal comes before the Board of Veterans' Appeals (Board) from a July 16, 2012 letter decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

The record in this case includes physical claims files and records within Virtual VA.  
 

FINDINGS OF FACT

1.  On May 20, 2012, the appellant was admitted to the Munroe Regional Medical Center in Ocala, Florida, for emergency medical care, and this care and associated testing continued with hospitalization until the appellant was discharged from the hospital on May 24, 2012.

2.  VA authorized payment or reimbursement for the emergency care and hospital care and treatment from May 20, 2012, through May 21, 2012.  
 
3.  VA payment or reimbursement of the costs of the private medical care provided from May 22, 2012, through May 24, 2012, was not authorized prior to the appellant undergoing that treatment; nor did the appellant request such authorization within 72 hours of admission of the appellant. 

3.  The private medical treatment from May 20, 2012, through May 24, 2012, was not for, or adjunct to, a service-connected disability, and was not for a non-service-connected disability associated with and held to be aggravating a service-connected disability.  The appellant was not then a participant in a vocational rehabilitation program.  He also was not then permanently disabled. 

4.  A VA facility was not feasibly available to provide the necessary emergency medical care and hospitalization from May 20, 2012, through May 24, 2012.  

5.  The appellant was enrolled in the VA Health Care System as of May 20, 2012, and had received treatment at a VA treatment facility during the 24 months preceding that date. 

6.  The appellant is financially liable to the provider of the hospitalization, testing, and treatment from May 22, 2012, to May 24, 2012.

7.  The appellant does not have insurance to defray all or part of the costs of the hospitalization, testing, and treatment from May 22, 2012, to May 24, 2012.

8.  The appellant has no remedy against a third party for payment of all or part of the costs of the hospitalization, testing, and treatment from May 22, 2012, to May 24, 2012.

9. The appellant is not eligible for reimbursement pursuant to 38 U.S.C.A. 1728 (West 2002) for the hospitalization, testing, and treatment from May 22, 2012, to May 24, 2012.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for the reasonable value of the hospitalization, testing, and treatment from May 22, 2012, to May 24, 2012, to the extent not paid or reimbursed through Medicare Part A, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000 -08 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duties to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA). Barger v. Principi, 16 Vet. App. 132 (2002). Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403  -04 (2005), although not explicitly stated, the Court appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and  38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses. According to 38 C.F.R. § 17.124 (2011), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim." When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132  (2011).

The appellant was informed of the bases of the denial of the claim.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011). In a letter of September 2011, VA informed him of provisions of the VCAA, and of relative roles of VA and the Veteran, and of information and evidence required to sustain his claim.  Including in light of the grant of benefits herein, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

II.  Claim for Unreimbursed Non-VA Medical Expenses

The record reflects that on May 20, 2012, the Veteran entered the emergency room of the Munroe Regional Medical Center.  The Veteran's principal complaint was of chest pain, additionally with pain into the left arm area and shortness of breath.  The Veteran was noted to be a nearly one-and-one-half pack per day smoker, and to have a history of non-Hodgkin's lymphoma status post radiation and chemotherapy, with the lymphoma remission.  There was no history of coronary artery disease in his family but the Veteran had a history of hypertension.  The Veteran was admitted for evaluation of assessed unstable angina.  He underwent various testing and evaluation including chest x-rays, CT, cardiac catheterization, and stress test, prior to being discharged May 24, 2012.   

The VAMC reviewed the Veteran's claim for reimbursement, with that review reflecting that VA was initially notified of the care on May 22, 2012.  Medical review noted at the time that there were no avoidable days of care.  The Veteran was approved for reimbursement for unreimbursed medical expenses for the emergency room visit plus two days of hospitalization.  Thus, remaining for consideration are the remaining days of hospitalization and associated medical care from May 22, 2012 through May 24, 2012.  However, the record does not reflect any medical finding that the Veteran's care at any time during the visit was avoidable.  

A review of the Monroe hospitalization records also does not reflect that the Veteran was stabilized, out of emergent risk of harm, and ready for discharge prior to May 24, 2012.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for the treatment received on any of the dates in question. See 38 U.S.C.A. § 1703(a)  (West 2002); see also 38 C.F.R. § 17.54  (2013). This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555   (1994).

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a)  (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 ], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility." 38 U.S.C.A. § 1703(a)(3)  (West 2002); 38 C.F.R. § 17.52  (2013).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54  (2011); see Malone v. Gober, 10 Vet. App. 539, 541   (1997); see also General Counsel  Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54  (2013). 

In the present case, there is no evidence that the appellant sought and obtained prior authorization for VA payment of the private medical expenses he incurred from May 22, 2012, to May 24, 2012.  While the record indicates that the VAMC was contacted on May 22, 2012, as noted care reimbursement was only approved for the initial emergency room visit and the first two days of hospitalization, May 20 and 21, 2012.  Accordingly, the Board must conclude that prior authorization for the private medical treatment received from May 22, 2012, through May 24, 2012, was not obtained pursuant to 38 C.F.R. § 17.54  (2011), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703  (West 2002).

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has stated that a "second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'" Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a)  (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of an appellant who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (3) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a)  (West 2002 and Supp. 2010); 38 C.F.R. § 17.120  (2011). See also 76 Fed. Reg. 79 ,067-72 (Dec. 21, 2011). 

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "All three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The record reflects that the Veteran was being treated for an emergent medical condition potentially involving cardiac arrest or other acute cardiac dysfunction, initially in the emergency room and then with further testing and evaluation in the course of hospitalization through May 24, 2012.  Reimbursement for unreimbursed medical care was approved by VA for the emergency treatment and hospitalization from May 20, 2012 through May 21, 2012, on this basis.  However, the evidence does not show that the treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability. See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Moreover, there is nothing in the record that would indicate that the treatment was for a permanent and total disability, and the appellant was not participating in a vocational rehabilitation program.  As such, payment is not warranted for expenses incurred in conjunction with the hospitalization and medical care from May 22, 2012, through May 24, 2012, pursuant to 38 U.S.C.A. § 1728  (West 2002 and Supp. 2013).

Finally, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725  (West 2002 & Supp. 2010) and 38 C.F.R. §§ 17.1000-100 2 (2011). Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) (hereinafter "Millennium Health Care Act" or "Millennium Act").  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the appellant becomes stabilized);

(e) At the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The appellant is financially liable to the provider of emergency treatment for the treatment;

(g) The appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the appellant has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the appellant or provider against a third party for payment of such treatment; and the appellant has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the appellant's liability to the provider; and

(i) The appellant is not eligible for reimbursement under 38 U.S.C.A. 1728  for the emergency treatment provided (38 U.S.C.A. 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of appellant's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002  (2011). 

Under the Millennium Health Care Act, the VA will be the payer of last resort for service members who usually get their care at a VA medical center.  As noted above, one of the requirements that must be met is that the appellant must not have entitlement to care or services under a health plan contract. 38 U.S.C.A. § 1725(b)(3)(B)  (West 2002); 38 C.F.R. § 17.1002(g)  (2013).  A health plan contract is specifically defined by the law as well as the implementing regulation to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c ) or established by section 1831 of that Act (42 U.S.C. 1395j ). 38 U.S.C.A. § 1725(f)(2)(B)  (West 2002); 38 C.F.R. § 17.1001(a)(2)  (2011).  42 U.S.C. 1395c  refers to Medicare Part A and 42 U.S.C. 1395j  refers to Medicare Part B. That is, the law and regulations specifically exclude payment under the Millennium Act if the appellant has coverage under either Medicare Part A or Medicare Part B.  

The evidence of record reveals that the appellant has active private health care insurance in the form of Medicare Part A. There is no evidence that the appellant is covered under any other health care insurance.

However, 38 U.S.C.A. § 1725  was amended effective February 1, 2010.  See Pub. L. No. 111-137, § 1(a),(b), 123 State. 3495 (2010).  This change allows for payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a Veteran's liability. Pub. L. 111-137, 123 Stat. 3495  (2010) (codified at 38 U.S.C.A. § 1725(c)(4) ). Thus, Millennium Health Care Act payment or reimbursement may be allowable for that portion not covered by the Veteran's Medicare Part A insurance.  

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995). Feasibly available is not defined in 38 U.S.C.A. § 1728  (West 2002) or 38 C.F.R. § 17.1002  (2013).  Under the provisions of 38 C.F.R. § 17.53  (2013), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities. 38 C.F.R. §§ 17.52  and 17.53 (2013).

Here, the record reflects that the Veteran's emergent symptoms and unevaluated potential cardiac condition warranted the emergency care and hospitalization.  The distance from the Munroe Regional Medical Center in Ocala, Florida, where the Veteran received care, and the VAMC in Gainesville, Florida, is nearly 40 miles.  The VAMC already determined that the initial emergency room visit and hospitalization from May 20 to 21, 2012, warranted reimbursement as unavoidable care.  The Board finds no indication that the balance of the hospitalization, testing, and evaluations then conducted from May 22 to 24, 2012, were not similarly unavoidable prior to the Veteran's hospital discharge.  The Board accordingly concludes that for purpose of the balance of the hospitalization and medical testing and care administered from May 22 to 24, 2012, VA care was not feasibly available.  

Upon reviewing the evidence, the Board concludes that the appellant does satisfy all of the elements of the Millennium Act:

(a)  The services were provided in a hospital;

(b)  Delay in seeking immediate medical attention may have been hazardous to life or health.  A prudent layperson who possesses an average knowledge of health and medicine and who was experiencing the symptoms complained thereof by the appellant may have reasonably expected the absence of the medical care provided during his hospitalization, prior to hospital discharge on May 24, 2012, to result in placing his health in serious jeopardy;

(c)  VA facilities that could have provided the appellant with the type of treatment he immediately needed may not have been feasibly available due to the long distances between the location of the Veteran at the time he sought care and the VA facility, and between the VA and non-VA facilities.  An attempt to use the VA medical facility (the Gainesville VAMC) would not have seemed prudent to a reasonable layperson;

(d)  The claim for payment or reimbursement is for the continued medical emergency, without indication of safe stabilization for transportation to a VA facility, prior to the Veteran's hospital discharge on May 24, 2012;

(e)  The appellant was enrolled in the VA health care system and received care at a VA medical facility within the previous twenty-four months;

(f)  The appellant is financially liable to the provider of the hospital treatment, as noted by the private hospitalization record;

(g)  The appellant has additional medical coverage in the form of private health care insurance procured through Medical Part A;

(h)  He has no contractual or legal recourse against a third party; and

(i)  He is not eligible for reimbursement under 38 U.S.C. 1728 , as discussed above.

The Board thus concludes that the criteria are met for Millennium Act payment or reimbursement for the reasonable value of care and treatment provided to the appellant from May 22 to 24, 2012, at the Munroe Regional Medical Center, and not covered by Medicare Part A, have been met.  Accordingly, the benefit sought on appeal is granted.


ORDER

Entitlement to reimbursement or payment for the cost of medical care provided to the appellant at the Munroe Regional Medical Center for the interval from May 22, 2012, through May 24, 2012, to the extent not reimbursed by the Veteran's Medicare Part A insurance, is granted.  



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


